Citation Nr: 0215558	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury, to include post-operative lumbar fusion with 
spondylolisthesis, and spinal stenosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO decision which denied 
service connection for post-operative lumbar fusion with 
spondylolisthesis.  

The veteran initially requested a Travel Board hearing but he 
withdrew his request in written correspondence dated in May 
2002.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent evidence does not show that the veteran's 
current lumbar spine disability is related to active service.  
A chronic lumbar spine disability was not shown in service 
and arthritis was not shown within one year of separation 
from service.  The first evidence of any lumbar spine 
disability was not until many years after service.  


CONCLUSION OF LAW

The residuals of a lumbar spine injury, to include, post-
operative lumbar fusion with spondylolisthesis, and spinal 
stenosis was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, through rating 
decisions, statements of the case and supplemental statements 
of the case.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, even 
without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).  For certain enumerated disabilities including 
arthritis, service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service, even though there is no 
evidence the disease existed during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reflects that the 
veteran was seen in June 1957 with complaints of low back 
pain for three months.  It was noted that the pain did not 
radiate into his buttocks or legs.  Physical therapy was 
recommended.  Medical records show that a history of a fall 
in September 1957.  No complaints related to spinal problems 
were noted.  On separation examination in January 1959, the 
veteran's musculoskeletal system was clinically normal.  

A private medical statement dated in March 1960 is on file.  
There was reported treatment for a skin disorder.  There were 
no other pertinent findings or complaints recorded.

A VA examination was conducted in April 1960.  The history of 
an in-service fall was recorded.  There were no complaints or 
history of back symptoms recorded.  It was noted he had a 
skin disorder.  Examination of the musculoskeletal system was 
said to be negative.

Subsequently received private medical records reveal repeated 
treatment in July 1960 for skin pathology.  No findings or 
complaints concerning back pathology were recorded.

A VA physical examination was conducted in March 1961.  
Clinical history and findings revolved around skin pathology.  
No complaints or findings of back pathology were recorded.

A VA examination for March 1964 is on file.  Again no 
pertinent complaints or findings are recorded.  A 
neuropsychiatric examination was completely normal for any 
pertinent findings or complaints.

A private medical statement dated in February 1964 is on 
file.  This concerned a neurological consultation.  There was 
no recorded history of back pathology.

A VA examination was conducted for headaches in January 1967.  
Again, no pertinent complaints or findings were recorded.  
Similarly, in March 1969, an examination for the headaches 
was conducted.  Again, no back pathology was recorded.

On a VA examination conducted in March 1971, there were no 
pertinent complaints recorded.  He was seen for complaints of 
headaches.  No history of back pathology was recorded.  A 
neuropsychiatric examination was conducted without pertinent 
findings recorded.

The veteran was hospitalized in a private facility in early 
1980 for complaints of aches and pains across the chest wall 
and back.  Anxiety and chest pain of unknown etiology were 
found.  There were no complaints or findings of low back 
pathology.

On VA examination in April 1980, it was noted that the 
veteran had full range of motion of the lumbar spine.  No 
complaints of tenderness or spasms of the lumbosacral spine 
were noted on physical examination.  

In a June 1980 rating decision, service connection for 
cervical and thoracic spine arthritis with neuropathy was 
denied.  

Private hospital records dated in November 1988 reflect that 
the veteran was admitted with spondylolisthesis with pain 
radiating down the right lower extremity, not responding to 
conservative treatment.  He underwent a bilateral 
posterolateral spine fusion at L4-S1 with iliac bone graft.  

Private medical statements dated in February and March 1996 
show that the veteran had been treated since September 1987 
for a lumbosacral spine disorder.  The veteran was diagnosed 
with spondylolisthesis and underwent a bilateral lateral 
spine fusion in November 1988.  The doctor related that the 
veteran had continued complaints referable to the lumbosacral 
spine.  It was noted that the veteran reported that his low 
back disorder began during active duty.  

Private radiology reports dated in August 1996 show that the 
veteran underwent a lumbar myelogram and lumbar CAT scan for 
a diagnosis of lumbar radiculopathy.  The diagnostic 
impressions included lumbar scoliosis; spondylolisthesis at 
L5-S1; disc annular bulges from L1-2 to L4-5, and moderate 
acquired narrowing of the spinal canal at L1-2 with mild 
narrowing at L4-5.  

Private medical records dated from July 1996 to September 
1996 show that the veteran reported a history of spinal 
problems dating back to a fall during military service.  he 
complained of increasing back pain and lower extremity pain.  
the diagnostic impressions included spondylolisthesis, spinal 
stenosis and status post previous spinal fusion.  Epidural 
steroid injections were contemplated for his low back pain 
symptoms.  

On VA examination in October 1996, the veteran related a 
history of an injury to his back during active service when a 
ladder collapsed causing him to fall 27 feet.  The veteran 
also reported a history of a spinal fusion procedure in 1988.  
His subjective complaints included constant, excruciating and 
burning pain which radiated down into the left lower 
extremity to the knee.  Objective findings revealed definite 
paraspinal muscle tension palpable in the entire lumbar 
spine, including a portion of the lower thoracic spine.  
Range of motion of the lower back was limited by complaints 
of pain.  X-ray studies reflected mild degenerative changes 
of the lumbar spine and spondylolisthesis between L5-S1.  The 
diagnoses included status post bilateral lower lumbar fusion; 
spondylolisthesis, group I; degenerative joint disease, 
lumbosacral spine, mild to moderate; possible nonunion; 
chronic pain syndrome, and "failed back" syndrome.  

An October 1996 private medical record notes that the 
veteran's diagnoses included status post spinal fusion with 
residual spinal stenosis.  The treatment for his low back 
disorder included epidural steroid injections, pain 
management, and physical therapy.  

A January 1997 private medical record shows that the veteran 
was treated with epidural steroid injections to manage his 
low back pain and severe lumbar radiculopathy.  

Documentation was received from the Social Security 
Administration (SSA) showing that the veteran was awarded 
disability benefits in June 1997 for back disorders, 
including lumbar spondylolisthesis and spinal stenosis, for 
which he was unable to engage in any exertional level on a 
consistent basis since June 1995.  

A private medical statement dated in October 1998 noted that 
the veteran's diagnoses included spondylolisthesis, L5-S1 and 
a herniated disc.  His treatment consisted of physical 
therapy, conservative measures, spinal fusion, and epidural 
injections.  

VA outpatient medical records dated from January 1980 to 
October 1997 show that the veteran received treatment for a 
variety of conditions including back complaints.  A January 
1980 record shows that the veteran reported a history of a 
spinal injury during service.  The diagnostic assessment was 
probably degenerative joint disease.  X-ray studies conducted 
in February 1980 show spondylolysis of the lumbosacral spine.  
An April 1980 record shows that the veteran claimed a history 
of low back pain for 15 years.  A June 1980 record noted a 
diagnosis of degenerative joint disease of the spine.  An 
April 1984 record reflects that the veteran had a past 
medical history of osteoarthritis of the spine with "waxing 
and waning" cervical and lumbar pain for 28 years.  A 
current, sudden onset of severe low back pain was noted.  

Review of the record in this case fails to show any competent 
medical relationship between the veteran's current 
lumbosacral disorder and active military service.  The 
veteran has reported that he injured his back in service 
during a fall in September 1957.  Interestingly, service 
medical records show treatment for low back pain in June 
1957; however, subsequent medical records related to the 
September 1957 fall contain no reference to low back 
complaints or diagnosis of an injury to the back.  Moreover, 
the veteran's 1959 separation examination was entirely 
negative for findings of a back disorder or complaints of low 
back pain.  The first post-service medical evidence 
reflecting back complaints are contained in VA treatment 
records dated in January 1980.  These appear related to the 
upper back.  However, the veteran underwent a VA examination 
in April 1980 which found no objective findings of any low 
back pathology.  In any event, there is no competent medical 
evidence demonstrating the current lumbar spine complaints 
until over 20 years after active service.  

It is significant that from the time of separation from 
service until the late 1980's the veteran was seen by the VA 
on numerous occasions and several private providers.  Those 
records are completely devoid of any pertinent complaints or 
findings of back pathology.  The records do record detailed 
history of skin pathology, headaches, and other complaints.  
It seems inconceivable that the veteran could have been seen 
that many times, have been having intermittent back pain, and 
never once made reference to it.  Thus, it appears from the 
contemporaneous records on file that the in-service 
complaints were acute and transitory without continuing or 
chronic residuals.  The competent evidence does not show that 
the current back pathology is related to the in-service 
occurrence or event.

In this regard, it is noted that several post-service medical 
records contain notations that the veteran's current lumbar 
spine disability was related to an accidental fall during 
active service.  However, as noted above, records related to 
the 1957 injury contain no references related to back 
complaints.  Such notations transcribed into medical records, 
which rely solely on the veteran's self-reported history, 
cannot be considered competent medical evidence due to the 
diminished probative value.  The notations are not otherwise 
supported by the evidence of record, and therefore are not 
reliable to support the veteran's claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence).  In fact, as noted above, the 
evidence all appears to show no pertinent complaints of 
findings, despite multiple evaluations immediately post-
service.

Finally, while the Board has considered the statements 
submitted by the veteran, they do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the current lumbar 
spine disability and the veteran's service.  In addition, 
there is no showing in the competent medical evidence of 
treatment for a chronic lumbar spine disability during 
service or within one year of separation from service.  As 
such, the Board finds that the preponderance of the evidence 
weighs against the claim for service connection for post-
operative lumbar fusion with spondylolisthesis, and spinal 
stenosis.  


ORDER

Service connection for post-operative lumbar fusion with 
spondylolisthesis, and spinal stenosis is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

